



ARES MANAGEMENT, L.P.
__________________________
2014 EQUITY INCENTIVE PLAN
__________________________
ARTICLE I

PURPOSE
The purpose of this Ares Management, L.P. 2014 Equity Incentive Plan is to (i)
engender a true “owners” mentality by providing broad ownership of our
Partnership across the entire professional population; (ii) create long-term
alignment between owners and Service Providers and Non-Employee Directors; (iii)
create long-term compensation opportunities for Service Providers and
Non-Employee Directors; and (iv) recognize the contributions of certain Service
Providers and Non-Employee Directors. The Plan, as set forth herein, is
effective as of the Effective Date. In connection with the Partnership changing
the name of its common units representing limited partnership interests to
Common Shares, the Plan has been amended and restated as of the Amendment
Effective Date.
ARTICLE II    

DEFINITIONS
For purposes of the Plan, the following terms shall have the following meanings:
2.1    “Acquisition Event” means a merger or consolidation in which the
Partnership is not the surviving entity, any transaction that results in the
acquisition of all or substantially all of the Partnership’s outstanding Common
Shares by a single Person or by a group of Persons acting in concert, or the
sale or transfer of all or substantially all of the Partnership’s assets.
2.2    “Affiliate” means each of the following: (a) any corporation, limited
liability company, partnership, entity, trade or business that is directly or
indirectly controlled by the Partnership (whether by ownership of stock,
partnership or membership interests, assets or an equivalent ownership interest
or voting interest, through a general partner or manager or by contract); (b)
any corporation, limited liability company, partnership, entity, trade or
business that directly or indirectly controls the Partnership (whether by
ownership of stock, partnership or membership interests, assets or an equivalent
ownership interest or voting interest, through a general partner or manager or
by contract); and (c) any other entity in which the Partnership or any Affiliate
thereof has a material equity interest and that is designated as an “Affiliate”
by resolution of the Committee; provided that, unless otherwise determined by
the Committee, in any event, no portfolio company in which a fund managed,
directly or indirectly, by the Partnership, has an investment, shall be deemed
an Affiliate of the Partnership.
2.3    “Amendment Effective Date” means March 1, 2018.
2.4    “Appreciation Award” means any Option or any Other Share-Based Award that
is based on the appreciation in value of a Share in excess of an amount at least
equal to the Fair Market Value on the date such Other Share-Based Award is
granted.
2.5    “Ares Operating Group Entities” means each of Ares Investments L.P., Ares
Holdings L.P., and Ares Offshore Holdings L.P. and any future entity designated
by the Board in its discretion as an Ares Operating Group Entity for purposes of
the Plan.
2.6    “Ares Operating Group Unit” means, collectively, one partnership unit in
each of the Ares Operating Group Entities.
2.7    “Award” means any award under the Plan of any Option or Other Share-Based
Award.
2.8    “Board” means the Board of Directors of the General Partner.
2.9    “Cause” means, with respect to a Participant’s Termination of Services:
(a) if there is no written employment agreement, consulting agreement, change in
control agreement or similar agreement that defines “cause” (or words of like
import) in effect between the Partnership or an Affiliate and the Participant at
the time of the grant of the Award, termination due to (i) the Participant’s
conviction of, or plea of guilty or nolo contendere to, (A) a felony, or (B) a
misdemeanor where imprisonment of one or more months is imposed (including, in
each case, a foreign law equivalent); (ii) perpetration by the Participant of an
illegal act, dishonesty or fraud that could cause significant economic injury to
the Partnership or any of its Affiliates; (iii) the Participant’s
insubordination or willful and deliberate failure or refusal to perform his or
her duties or responsibilities for any reason other than illness or incapacity;
(iv) materially unsatisfactory performance by the Participant of his or her
duties in any material respect, provided that the Participant is given notice
and an opportunity to cure as determined by the Committee; or (v) the
Participant’s willful misconduct with regard to the Partnership or any of its
Affiliates, as determined by the Committee; or (b) if there is a written
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Partnership or any of its Affiliates and
the Participant at the time of the grant of the Award that defines “cause” (or
words of like import) or if “cause” is defined in the applicable Award
agreement, “cause” as defined under such agreement; provided that with regard to
any agreement under which the definition of “cause” only applies on occurrence
of a change in control, such definition of “cause” shall not apply until a
change in control actually takes place and then only with regard to a
termination thereafter. With respect to a Participant’s Termination of
Directorship, “cause” means an act or failure to act that constitutes cause for
removal of a director under Delaware law.
2.10    “Change in Control” unless otherwise defined in the applicable Award
agreement or other written agreement approved by the Committee and subject to
Section 12.11(b), means the occurrence of any of the following: (a) any Person,
other than a Person approved by the current General Partner, becoming the
general partner of the Partnership; or (b) during any period of two consecutive
years, Continuing Directors cease for any reason to constitute a majority of the
directors serving on the Board. For purposes of this definition, “Continuing
Director” means any director of the General Partner (i) serving on the Board at
the beginning of the relevant period of two consecutive years referred to in the
immediately preceding sentence, (ii) appointed or elected to the Board by the
members of the General Partner or (iii) whose appointment or election to the
Board by such Board, or nomination for election to the Board by the limited
partners of the Partnership, was approved by a majority of the directors of the
Board then still serving at the time of such approval who were so serving at the
beginning of the relevant period of two consecutive years, were so appointed or
elected by the members of the General Partner or whose appointment or election
or nomination for election was so approved.
2.11    “Change in Control Price” has the meaning set forth in Article IX.
2.12    “Code” means the Internal Revenue Code of 1986.
2.13    “Committee” means: (a) with respect to the application of the Plan to
Service Providers, a committee or subcommittee of the Board consisting of at
least two directors, who are granted the appropriate authority to administer the
Plan in compliance with applicable law; and (b) with respect to the application
of the Plan to Non-Employee Directors, the Board. To the extent that no
Committee exists that has the authority to administer the Plan, the functions of
the Committee shall be exercised by the Board and all references herein to the
Committee shall be deemed references to the Board.
2.14    “Common Shares” means the common shares representing limited partnership
interests in the Partnership, as defined in the Partnership Agreement.
2.15    “Disability” means with respect to a Participant’s Termination, a
permanent and total disability as defined in Section 22(e)(3) of the Code. A
Disability shall only be deemed to occur at the time of the determination by the
Committee of the Disability. Notwithstanding the foregoing, for an Award that
provides for payment or settlement triggered upon a Disability and that
constitutes a Section 409A Covered Award, the foregoing definition shall apply
for purposes of vesting of such Award, provided that for purposes of payment or
settlement of such Award, such Award shall not be paid (or otherwise settled)
until the earliest of: (A) the Participant’s “disability” within the meaning of
Section 409A(a)(2)(C)(i) or (ii) of the Code, (B) the Participant’s “separation
from service” within the meaning of Section 409A of the Code and (C) the date
such Award would otherwise be settled pursuant to the terms of the Award
agreement.
2.16    “Effective Date” means the date on which the Board adopts the Plan, or
such later date as is designated by the Board.
2.17    “Exchange Act” means the Securities Exchange Act of 1934.
2.18    “Exercisable Awards” has the meaning set forth in Section 4.2(d).
2.19    “Fair Market Value” of a Share, means as of any date, unless otherwise
required by any applicable provision of the Code and except as provided below,
(a) the closing price reported for the Share on such date: (i) as reported on
the principal national securities exchange in the United States on which it is
then traded; or (ii) if not traded on any such national securities exchange, as
quoted on an automated quotation system sponsored by the Financial Industry
Regulatory Authority or (b) if the Share shall not have been reported or quoted
on such date, on the first day prior thereto on which the Share was reported or
quoted. If the Share is not traded, listed or otherwise reported or quoted, then
Fair Market Value of a Share means the fair market value of the Share as
determined by the Committee in good faith in whatever manner it considers
appropriate taking into account the requirements of Section 409A of the Code.
2.20    “Family Member” means “family member” as defined in Section A.1.(5) of
the general instructions of Form S-8.
2.21    “General Partner” means Ares Management GP LLC, a Delaware limited
liability company.
2.22    “Good Reason” with respect to a Participant’s voluntary Termination of
Service shall have the meaning ascribed to such term under an employment or
consulting agreement or Award agreement between the Partnership or any of its
Affiliates and the Participant in effect as of the time of such Termination;
provided that with regard to any agreement under which the definition of “good
reason” only applies upon an occurrence of a change in control, such definition
of “good reason” shall not apply until a change in control actually takes place
and then only with regard to a termination thereafter. In the absence of any
such agreement defining such term, a Participant shall not have “Good Reason”.
2.23    “Non-Employee Director” means a director of the General Partner who is
not a Service Provider of the Partnership or any of its Affiliates other than
with respect to service as a director of the General Partner.
2.24    “Option” means any option to purchase Shares granted to Service
Providers or Non-Employee Directors pursuant to Article VI.
2.25    “Other Extraordinary Event” has the meaning in Section 4.2(b).
2.26    “Other Share-Based Award” means an Award under Article VII that is
valued in whole or in part by reference to, or is payable in or otherwise based
on, Shares.
2.27    “Participant” means a Service Provider or Non-Employee Director to whom
an Award has been granted pursuant to the Plan.
2.28    “Partnership” means Ares Management, L.P., a Delaware limited
partnership.
2.29    “Partnership Agreement” means the Third Amended and Restated Agreement
of Limited Partnership of the Partnership, dated on or about March 1, 2018.
2.30    “Person” means any individual, entity (including any employee benefit
plan or any trust for an employee benefit plan) or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision).
2.31    “Plan” means this Ares Management, L.P. 2014 Equity Incentive Plan, as
amended from time to time.
2.32    “Rule 16b-3” means Rule 16b‑3 under Section 16(b) of the Exchange Act.
2.33    “Section 4.2 Event” has the meaning set forth in Section 4.2(b).
2.34    “Section 409A” means the nonqualified deferred compensation rules under
Section 409A of the Code.
2.35    “Section 409A Covered Award” has the meaning set forth in Section 12.11.
2.36    “Securities Act” means the Securities Act of 1933.
2.37    “Service Provider” means any natural person or, with the approval of the
Committee, entity, that provides bona fide services to the Partnership or any of
its Affiliates, including any natural person who is an employee, professional,
consultant, member or partner of the Partnership or any of its Affiliates;
provided that no consultant shall be a Service Provider for performing services
in connection with the offer or sale of securities in a capital-raising
transaction, or directly or indirectly promoting or maintaining a market for the
Partnership’s or any of its Affiliates’ securities.
2.38    “Shares” means Common Shares or Ares Operating Group Units that are
issued or may be issued under the Plan.
2.39    “Termination” means a Termination of Directorship or Termination of
Services, as applicable.
2.40    “Termination of Directorship” means that the Non‑Employee Director has
ceased to be a director of the General Partner; except that if a Non‑Employee
Director becomes a Service Provider upon the termination of his or her
directorship, his or her ceasing to be a director of the Partnership shall not
be treated as a Termination unless and until the Participant has a Termination
of Services.
2.41    “Termination of Services” means: (a) a termination of employment or
service as a professional, consultant, partner or member (for reasons other than
a military or approved personal leave of absence) of a Participant from the
Partnership and its Affiliates; or (b) when an entity that is employing a
Participant, or of which the Participant is a Service Provider, ceases to be an
Affiliate of the Partnership, unless the Participant otherwise is, or thereupon
becomes a Service Provider of, the Partnership or another Affiliate of the
Partnership. If a Service Provider becomes a Non‑Employee Director upon his or
her Termination of Services, unless otherwise determined by the Committee no
Termination shall be deemed to occur until such time as such Service Provider is
no longer a Non‑Employee Director. Notwithstanding the foregoing, the Committee
may otherwise define Termination of Services for any Service Provider in any
Award agreement and, if no rights of a Service Provider are substantially
impaired, may otherwise amend the definition of Termination of Services from
time to time.
2.42    “Transfer” means: (a) when used as a noun, any direct or indirect
transfer, sale, assignment, pledge, hypothecation, encumbrance or other
disposition (including the issuance of equity in a Person), whether for value or
no value and whether voluntary or involuntary (including by operation of law),
and (b) when used as a verb, to directly or indirectly transfer, sell, assign,
pledge, hypothecate, encumber or otherwise dispose of (including by issuing
equity in a Person) whether for value or for no value and whether voluntarily or
involuntarily (including by operation of law). “Transferred” and “Transferable”
shall have correlative meanings.
ARTICLE III    

ADMINISTRATION
3.1    The Committee. The Plan shall be administered and interpreted by the
Committee.
3.2    Grant and Administration of Awards. The Committee shall have full
authority and discretion, as provided in Section 3.7, to grant and administer
Awards including the authority to:
(a)     select the Service Providers and Non-Employee Directors to whom Awards
may from time to time be granted;
(b)     determine the number of Shares to be covered by each Award;
(c)     determine the type and the terms and conditions, not inconsistent with
the terms of the Plan, of each Award (including the exercise or purchase price
(if any), any restrictions or limitations thereon or any vesting schedule or
acceleration thereof);
(d)     determine whether to require a Participant, as a condition of the
granting of any Award, to refrain from selling or otherwise disposing of Shares
acquired pursuant to such Award for a period of time;
(e)     amend, after the date of grant, the terms that apply to an Award upon a
Participant’s Termination, provided that such amendment does not substantially
impair the Participant’s rights under the Award, as determined by the Committee;
(f)     determine the circumstances under which Shares and other amounts payable
with respect to an Award may be deferred automatically or at the election of the
Participant, in each case in a manner intended to comply with or be exempt from
Section 409A;
(g)     generally, exercise such powers and perform such acts as the Committee
deems necessary or advisable to promote the best interests of the Partnership in
connection with the Plan that are not inconsistent with the provisions of the
Plan;
(h)     construe and interpret the terms and provisions of the Plan and any
Award (and all agreements relating thereto); and
(i)     correct any defect, supply any omission or reconcile any inconsistency
in the Plan or in any agreement relating thereto.
3.3    Award Agreements. All Awards shall be evidenced by, and subject to the
terms and conditions of, a written notice provided by the Partnership to the
Participant or a written agreement executed by the Partnership and the
Participant.
3.4    Guidelines. The Committee shall have the authority to adopt, alter and
repeal such administrative rules, guidelines and practices governing the Plan as
it shall, from time to time, deem necessary or advisable. The Committee may
adopt special guidelines and provisions for persons who are residing in or
employed in, or subject to, the taxes of, any domestic or foreign jurisdiction
to comply with applicable tax and securities laws and may impose such
limitations and restrictions that it deems necessary or advisable to comply with
the applicable tax and securities laws of such domestic or foreign jurisdiction.
3.5    Sub-Plans. The Committee shall have the authority to adopt, alter and
repeal such sub-plans to the Plan as it shall deem necessary or advisable. Such
sub-plans may be a plan of the General Partner, the Partnership, or any
Affiliate of the Partnership adopted to grant awards pursuant to the Plan.
3.6    Delegation; Advisors. The Committee may as it deems advisable, to the
extent permitted by applicable law and securities exchange rules:
(a)     delegate its responsibilities to officers or employees of the
Partnership or any of its Affiliates, including delegating authority to officers
or Affiliates to grant Awards or execute agreements or other documents on behalf
of the Committee; and
(b)     engage legal counsel, consultants, professional advisors and agents to
assist in the administration of the Plan and rely upon any opinion or
computation received from any such Person.
3.7    Decisions Final. All determinations, evaluations, elections, approvals,
authorizations, consents, decisions, interpretations and other actions made or
taken by or at the direction of the Partnership, the Board or the Committee (or
any of its members) arising out of or in connection with the Plan shall be
within the sole and absolute discretion of all and each of them, and shall be
final, binding and conclusive on all Service Providers and Participants and
their respective beneficiaries, heirs, executors, administrators, successors and
assigns. Except as otherwise required by applicable law, nothing in this Plan
shall obligate the Partnership, the Board or the Committee (or any of its
members) to treat any Service Provider or Participant alike, whether or not such
Service Providers or Participants are similarly situated, and the exercise of
any power or discretion by the Partnership, the Board or the Committee (or any
of its members) in the case of any Service Provider or Participant shall not
create any obligation on the part of the Partnership, the Board or the Committee
(or any of its members) to take any similar action in the case of any other
Service Provider or Participant, it being understood that any power or
discretion conferred upon the the Partnership, the Board or the Committee (or
any of its members) shall be treated as having been so conferred as to each
Service Provider and Participant separately.
3.8    Procedures. If the Committee is appointed, the Committee shall hold
meetings, if any, at such times and places as it shall deem advisable, including
by telephone conference. The Committee shall keep minutes of its meetings and
shall make such rules and regulations for the conduct of its business as it
shall deem advisable. The Committee may also act by written consent.
3.9    Payment of Taxes Due. The Committee may withhold or require payment of
any amount it may determine to be necessary for federal, state, local or other
taxes as a result of the exercise, grant or vesting of an Award. In connection
therewith, the Partnership or any of its Affiliates shall have the right to
withhold from any compensation or other amount owing to a Participant,
applicable withholding taxes with respect to any issuance or transfer under the
Plan and to take such action as may be necessary or advisable in the opinion of
the Partnership to satisfy the payment of such withholding taxes. Additionally,
the Committee may permit or require a Participant to sell, in a manner
prescribed by the Committee, a sufficient number of Shares in connection with
the settlement of an Award to cover applicable tax withholdings (with the sale
proceeds going to the Partnership).
3.10    Liability; Indemnification.
(a)     To the maximum extent permitted by applicable law, the Board, the
Committee, their respective members and any officer, employee delegate or other
Person engaged pursuant to Section 3.6 shall not be liable for any action or
determination made in good faith with respect to the Plan or any Award.
(b)     To the maximum extent permitted by applicable law and to the extent not
covered by insurance directly insuring such Person, each current or former (i)
officer or employee of the Partnership or any of its Affiliates and (ii) member
of the Committee or the Board shall be indemnified and held harmless by the
Partnership against any cost or expense (including reasonable fees of counsel
reasonably acceptable to the Committee) or liability (including any sum paid in
settlement of a claim with the approval of the Committee), and advanced amounts
necessary to pay the foregoing at the earliest time and to the fullest extent
permitted, arising out of any act or omission to act in connection with the
administration of the Plan, except to the extent arising out of such Person’s
fraud or bad faith. Such indemnification shall be in addition to any rights of
indemnification provided for under applicable law, the Partnership Agreement and
the organizational documents of any of the Partnership’s Affiliates.
Notwithstanding anything else herein, this indemnification will not apply to the
actions or determinations made by an individual with regard to Awards granted to
him or her.
ARTICLE IV    

SHARE LIMITATIONS
4.1    Shares.
(a)     General Limitations.
(i)    The aggregate number of Shares that may be issued or used for reference
purposes or with respect to which Awards may be granted over the term of the
Plan shall not exceed 31,704,545 Shares (subject to any increase or decrease
pursuant to Section 4.2) of which all or any portion may be issued as Common
Shares or Ares Operating Group Units. Notwithstanding the foregoing, the total
number of Shares subject to the Plan shall be increased on the first day of each
fiscal year beginning in calendar year 2015 by a number of Shares equal to the
positive difference, if any, of (x) 15% of the aggregate number of Common Shares
and Ares Operating Group Units outstanding on the last day of the immediately
preceding fiscal year (excluding Ares Operating Group Units held by the
Partnership or its wholly-owned subsidiaries) minus (y) the aggregate number of
Shares that were available for the issuance of future Awards under the Plan on
such last day of the immediately preceding fiscal year, unless the Committee
should decide to increase the number of Shares covered by the Plan by a lesser
amount on any such date. Awards may, in the discretion of the Committee, be made
under the Plan in assumption of, or in substitution for, outstanding awards
previously granted by the Partnership or any of its Affiliates or any entity
acquired by the Partnership or with which the Partnership merges, consolidates
or otherwise combines. The number of Shares underlying such substitute awards
shall be counted against the aggregate number of Shares available for Awards
under the Plan.
(ii)    If any Appreciation Award expires, terminates or is canceled for any
reason without having been exercised in full, the number of Shares underlying
any unexercised portion shall again be available under the Plan. If Other
Share-Based Awards that are not Appreciation Awards are forfeited for any
reason, the number of forfeited Shares comprising or underlying the Award shall
again be available under the Plan.
(iii)    The number of Shares available under the Plan shall be reduced by
(A) the total number of Appreciation Awards that have been exercised, regardless
of whether any of the Shares underlying such Awards are not actually issued to
the Participant as the result of a net exercise or settlement, and (B) all
Shares used to pay any exercise price or tax withholding obligation with respect
to any Award. In addition, the Partnership may not use the cash proceeds it
receives from Option exercises to repurchase Shares on the open market for reuse
under the Plan. Notwithstanding anything to the contrary herein, Awards that may
be settled solely in cash shall not be deemed to use any Shares under the Plan.
(iv)    Unless the Committee determines otherwise, Common Shares delivered by
the Partnership or any of its Affiliates upon exchange of Ares Operating Group
Units that have been issued under the Plan shall be deemed issued under the
Plan.
4.2    Changes.
(a)     The existence of the Plan and the Awards shall not affect in any way the
right or power of the Board or the shareholders of the Partnership to make or
authorize (i) any adjustment, recapitalization, reorganization or other change
in the Partnership’s capital structure, equity interests or its business, (ii)
any merger or consolidation of the Partnership or any of its Affiliates, (iii)
any issuance of bonds, debentures, preferred or prior preference equity
interests senior to or otherwise affecting the Shares, (iv) the dissolution or
liquidation of the Partnership or any of its Affiliates, (v) any sale or
transfer of all or part of the assets or business of the Partnership or any of
its Affiliates, or (vi) any Section 4.2 Event.
(b)     Subject to the provisions of Section 4.2(d), in the event of any change
in the capital structure, equity interests or business of the Partnership by
reason of any share split, reverse split, distribution of equity interests,
combination or reclassification of Shares, recapitalization, merger,
consolidation, spin off, reorganization or partial or complete liquidation,
issuance of rights to purchase Shares or other equity interests convertible into
Shares, sale or transfer of all or part of the Partnership’s assets or business,
or other transaction or event that would be considered an “equity restructuring”
within the meaning of FASB ASC Topic 718 (each, a “Section 4.2 Event”), then (i)
the aggregate number or kind of Shares or other securities that thereafter may
be issued under the Plan, (ii) the number or kind of Shares or other property
(including cash) subject to an Award, or (iii) the purchase or exercise price of
Awards shall be adjusted by the Committee as the Committee determines, in good
faith, to be necessary or advisable to prevent substantial dilution or
enlargement of the rights of Participants under the Plan. In connection with any
Section 4.2 Event, the Committee may provide for the cancellation of outstanding
Awards and payment in cash or other property in exchange therefor. In addition,
subject to Section 4.2(d), in the event of any change in the capital structure
or equity interests of the Partnership that is not a Section 4.2 Event (an
“Other Extraordinary Event”), then the Committee may (but shall not be obligated
to) make the adjustments described in clauses (i), (ii) and (iii) above as it
determines, in good faith, to be necessary or advisable to prevent substantial
dilution or enlargement of the rights of Participants under the Plan. Notice of
any such adjustment shall be given by the Committee, or otherwise made
available, to each Participant whose Award has been adjusted and such adjustment
(whether or not such notice is provided) shall be binding for all purposes of
the Plan. Except as expressly provided in this Section 4.2(b) or in an
applicable Award agreement, a Participant shall have no rights by reason of any
Section 4.2 Event or any Other Extraordinary Event. Notwithstanding the
foregoing, (x) any adjustments made pursuant to Section 4.2(b) to Awards that
are considered “non-qualified deferred compensation” within the meaning of
Section 409A shall be made in a manner intending to comply with the requirements
of Section 409A; and (y) any adjustments made pursuant to Section 4.2(b) to
Awards that are not considered “non-qualified deferred compensation” subject to
Section 409A shall be made in a manner intending that after such adjustment, the
Awards either (A) continue not to be subject to Section 409A or (B) comply with
the requirements of Section 409A.
(c)     Fractional Shares resulting from any adjustment in Awards pursuant to
Section 4.2(a) or (b) shall be aggregated until, and eliminated at, the time of
exercise by rounding down fractions to the nearest whole Share. Unless otherwise
determined by the Committee, no cash settlements shall be made with respect to
fractional Shares eliminated by rounding.
(d)     Upon the occurrence of an Acquisition Event, the Committee may terminate
all outstanding and unexercised Options or any Other Share-Based Award that
provides for a Participant-elected exercise (collectively, “Exercisable
Awards”), effective as of the date of the Acquisition Event, by delivering
notice of termination to each Participant at least 20 days prior to the date of
consummation of the Acquisition Event, in which case during the period from the
date on which such notice of termination is delivered to the consummation of the
Acquisition Event, each such Participant shall have the right to exercise in
full all of such Exercisable Awards that are then outstanding to the extent
vested on the date such notice of termination is given (or, at the discretion of
the Committee, without regard to any limitations on exercisability otherwise
contained in the Award agreements), but any such exercise shall be contingent on
the occurrence of the Acquisition Event, and if the Acquisition Event does not
take place within a specified period after giving such notice for any reason
whatsoever, the notice and exercise pursuant thereto shall be null and void and
the applicable provisions of Section 4.2(b) and Article IX shall apply. For the
avoidance of doubt, in the event of an Acquisition Event, the Committee may
terminate any Exercisable Award for which the exercise price is equal to or
exceeds the Fair Market Value on the date of the Acquisition Event without
payment of consideration therefor. If an Acquisition Event occurs but the
Committee does not terminate the outstanding Awards pursuant to this Section
4.2(d), then the provisions of Section 4.2(b) and Article IX shall apply.
ARTICLE V    

ELIGIBILITY
5.1    General Eligibility. All current and prospective Service Providers and
current Non-Employee Directors, are eligible to be granted Awards. Eligibility
for the grant of Awards and actual participation in the Plan shall be determined
by the Committee. Notwithstanding anything herein to the contrary, no Award
under which a Participant may receive Shares may be granted to a Service
Provider or Non-Employee Director of any Affiliate of the Partnership if such
Shares do not constitute “service recipient stock” for purposes of Section 409A
of the Code with respect to such Service Provider or Non-Employee Director if
such Shares are required to constitute “service recipient stock” for such Award
to comply with, or be exempt from, Section 409A of the Code.
5.2    General Requirement. The grant of Awards to a prospective Service
Provider and the vesting and exercise of such Awards shall be conditioned upon
such Person actually becoming a Service Provider; provided that no Award may be
granted to a prospective Service Provider unless the Partnership determines that
the Award will comply with applicable laws, including the securities laws of all
relevant jurisdictions. Awards may be awarded in consideration for past services
actually rendered to the Partnership or any of its Affiliates.
ARTICLE VI    

OPTIONS
6.1    Options. The Committee shall have the authority to grant Options to any
Service Provider or Non-Employee Director.
6.2    Terms of Options. Options shall be subject to the following terms and
conditions and such additional terms and conditions, not inconsistent with the
terms of the Plan, as the Committee shall deem desirable:
(a)     Exercise Price. The exercise price per Share subject to an Option shall
be determined by the Committee on or before the date of grant, provided that the
per Share exercise price of an Option shall not be less than 100% of the Fair
Market Value of a Share on the date of grant.
(b)     Option Term. The term of each Option shall be fixed by the Committee,
provided that no Option shall be exercisable more than ten years after the date
such Option is granted.
(c)     Exercisability. Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee at
grant.
(d)     Method of Exercise. To the extent vested, an Option may be exercised in
whole or in part at any time during the Option’s term, by giving written notice
of exercise to the Committee (or its designee) specifying the number of Shares
to be purchased. Such notice shall be in a form acceptable to the Committee and
shall be accompanied by payment in full of the purchase price as follows: (i) in
cash or by check, bank draft or money order payable to the order of the
Partnership; or (ii) on such other terms and conditions as may be acceptable to
the Committee (including the relinquishment of Options or by payment in full or
in part in the form of Shares owned by the Participant (for which the
Participant has good title free and clear of any liens and encumbrances)). No
Shares shall be issued until payment therefor, as provided herein, has been made
or provided for.
(e)     Termination by Death or Disability. Unless otherwise determined by the
Committee at grant, if a Participant’s Termination is by reason of death or
Disability, all Options that are held by such Participant that are vested and
exercisable on the date of the Participant’s Termination may be exercised by the
Participant (or, in the case of death, by the legal representative of the
Participant’s estate) at any time within a period of 180 days after the date of
such Termination, but in no event beyond the expiration of the stated term of
such Options.
(f)     Involuntary Termination Without Cause or for Good Reason. Unless
otherwise determined by the Committee, if a Participant’s Termination is by
involuntary termination without Cause or by the Participant for Good Reason, all
Options that are held by such Participant that are vested and exercisable on the
date of the Participant’s Termination may be exercised by the Participant at any
time within a period of 180 days after the date of such Termination, but in no
event beyond the expiration of the stated term of such Options.
(g)     Termination for Cause; Voluntary Termination without Good Reason. Unless
otherwise determined by the Committee, if a Participant’s Termination (i) is for
Cause, or (ii) is voluntary and without Good Reason, all Options that are held
by such Participant that are vested and exercisable on the date of the
Participant’s Termination may be exercised by the Participant at any time within
a period of 30 days after the date of such Termination, but in no event beyond
the expiration of the stated term of such Options.
(h)     Unvested Options. Unless otherwise determined by the Committee, Options
that are not vested as of the date of a Participant’s Termination for any reason
shall terminate and expire on the date of such Termination.
(i)     Form, Modification, Extension and Renewal of Options. Options may be
evidenced by such form of agreement as is approved by the Committee. The
Committee may (i) modify, extend or renew outstanding Options (provided that (A)
the rights of a Participant are not substantially impaired without his or her
consent and (B) such action does not subject the Options to Section 409A or
otherwise extend the Options beyond their stated term), and (ii) accept the
surrender of outstanding Options and authorize the granting of new Options in
substitution therefor. Notwithstanding anything herein to the contrary, an
outstanding Option may not be modified to reduce the exercise price thereof nor
may a new Option at a lower price be substituted for a surrendered Option (other
than adjustments or substitutions in accordance with Section 4.2), unless such
action is approved in accordance with applicable securities exchange rules.
(j)     No Reload Options. Options shall not provide for the grant of the same
number of Options as the number of Shares used to pay for the exercise price of
Options or Shares used to pay withholding taxes (i.e., “reloads”).
ARTICLE VII    

OTHER SHARE-BASED AWARDS
7.1    Other Awards. The Committee is authorized to grant Other Share-Based
Awards that are payable in, valued in whole or in part by reference to, or
otherwise based on or related to Shares, including phantom restricted units,
phantom restricted shares, restricted Shares, Shares awarded purely as a bonus
and not subject to any restrictions or conditions, Shares in payment of the
amounts due under an incentive or performance plan sponsored or maintained by
the Partnership or any of its Affiliates, unit appreciation rights, share
appreciation rights, unit equivalent awards, share equivalent awards, deferred
restricted units, and deferred restricted shares valued by reference to book
value of Shares.
The Committee shall have authority to determine the Participants, to whom, and
the time or times at which, Other Share-Based Awards shall be made, the number
of Shares to be awarded pursuant to such Awards, and all other terms and
conditions of the Awards.
7.2    Terms and Conditions. Other Share-Based Awards made pursuant to this
Article VII shall be subject to the following terms and conditions:
(a)     Distributions. The Committee shall determine to what extent, and under
what conditions, the Participant shall have the right to receive distributions
with respect to Shares covered by Other Share-Based Awards.
(b)     Vesting. Other Share-Based Awards and any underlying Shares shall vest
or be forfeited to the extent set forth in the applicable Award agreement or as
otherwise determined by the Committee. The Committee may, at or after grant,
accelerate the vesting of all or any part of any Other Share-Based Award.
(c)     Payment. Following the vesting of the Other Share-Based Awards, Shares
or, as determined by the Committee, the cash equivalent of such Shares shall be
delivered to the Service Provider or Non-Employee Director, or his legal
representative, in an amount equal to such individual’s earned Other Share-Based
Award. Notwithstanding the foregoing, the Committee may subject the payment of
all or part of any Other Share-Based Award to additional vesting, forfeiture and
deferral conditions as it deems appropriate.
(d)     Termination. Upon a Participant’s Termination for any reason prior to
the vesting of the Other Share-Based Awards, all unvested Awards will vest or be
forfeited in accordance with the terms and conditions established by the
Committee at grant, or, if no rights of a Participant are substantially
impaired, thereafter.
ARTICLE VIII    

TRANSFERABILITY
8.1    Non-Transferability of Awards. No Option shall be Transferable by the
Participant other than by will or by the laws of descent and distribution, and
all Options shall be exercisable, during the Participant’s lifetime, only by the
Participant. Notwithstanding the foregoing, the Committee may determine that an
Option that otherwise is not Transferable pursuant to this section is
Transferable to a Family Member in whole or in part. An Option that is
Transferred to a Family Member pursuant to the preceding sentence (i) may not be
Transferred subsequently other than by will or by the laws of descent and
distribution and (ii) remains subject to the terms of the Plan and the
applicable Award agreement.
8.2    Non-Transferability of Other Share-Based Awards. Unless otherwise
determined by the Committee, no Other Share-Based Award shall be Transferable by
the Participant other than by will or by the laws of descent and distribution.
8.3    No Assignment of Benefits. Except as otherwise specifically provided in
the Plan or permitted by the Committee, no Award or other benefit payable under
the Plan shall be Transferable in any manner, and any attempt to Transfer any
such benefit shall be void, and any such benefit shall not in any manner be
available for or subject to the debts, contracts, liabilities, engagements or
torts of any Person entitled to such benefit, nor shall it be subject to
attachment or legal process for or against such Person.
8.4    Death/Disability. The Committee may require the transferee of a
Participant to supply it with written notice of the Participant’s death or
Disability and to supply it with a copy of the will (in the case of the
Participant’s death) or such other evidence as the Committee deems necessary or
advisable to establish the validity of the Transfer of an Award. The Committee
also may require that the transferee agree to be bound by all of the terms and
conditions of the Plan.
ARTICLE IX    

CHANGE IN CONTROL PROVISIONS
In the event of a Change in Control of the Partnership, except as otherwise
provided by the Committee in an Award agreement or otherwise in writing, a
Participant’s unvested Award shall not vest and a Participant’s Award shall be
treated in accordance with one of the following methods as determined by the
Committee:
(a)     Awards, whether or not then vested, may be continued, assumed, have new
rights substituted therefor or be treated in accordance with Section 4.2(d), and
Awards may, where appropriate in the discretion of the Committee, receive the
same distribution as other Shares on such terms as determined by the Committee;
provided that, the Committee may decide to award additional Awards in lieu of
any cash distribution.
(b)     Awards may be purchased by the Partnership or any of its Affiliates for
an amount of cash equal to the Change in Control Price (as defined below) per
Share covered by such Awards, less, in the case of an Appreciation Award, the
exercise price per Share covered by such Award. The “Change in Control Price”
means the price per Share paid in the Change in Control transaction, subject to
adjustment as determined by the Committee for any contingent purchase price,
escrow obligations, indemnification obligations or other adjustments to the
purchase price after the consummation of such Change in Control.
(c)     Appreciation Awards may be cancelled without payment therefor, if the
Change in Control Price is less than the exercise price per Share of such
Appreciation Awards.
Notwithstanding anything else herein, the Committee may provide for accelerated
vesting or lapse of restrictions, of an Award at any time.
ARTICLE X    

TERMINATION OR AMENDMENT OF PLAN
Notwithstanding any other provision of the Plan, the Board or the Committee (to
the extent permitted by law), may at any time, and from time to time, amend, in
whole or in part, any or all of the provisions of the Plan (including any
amendment deemed necessary or advisable to ensure that the Partnership may
comply with any regulatory requirement referred to in Article XII or Section
409A), or suspend or terminate it entirely, retroactively or otherwise; provided
that, unless otherwise required by law or specifically provided herein, the
rights of a Participant with respect to Awards granted prior to such amendment,
suspension or termination, may not be substantially impaired without the consent
of such Participant.
The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively; provided that no such amendment substantially
impairs the rights of any Participant without the Participant’s consent. Actions
taken by the Committee in accordance with Article IV shall be deemed to not
substantially impair the rights of any Participant.
Notwithstanding anything herein to the contrary, the Board or the Committee may
amend the Plan or any Award at any time without any Participant’s consent to
comply with Section 409A or any other applicable law. 
ARTICLE XI    

UNFUNDED PLAN
The Plan is an “unfunded” plan for incentive and deferred compensation. With
respect to any payments as to which a Participant has a fixed and vested
interest but which are not yet made to a Participant by the Partnership, nothing
contained herein shall give any such Participant any rights that are greater
than those of a general unsecured creditor of the Partnership.
ARTICLE XII    

GENERAL PROVISIONS
12.1    Legend. The Committee may require each Person receiving Shares pursuant
to an Award to represent to and agree with the Partnership in writing that the
Participant is acquiring the Shares without a view to distribution thereof and
such other securities law related representations as the Committee shall
request. In addition to any legend required by the Plan, the certificates or
book entry accounts for such Shares may include any legend that the Committee
deems appropriate to reflect any restrictions on Transfer.
All Shares delivered under the Plan shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which the Shares are then listed or any
national automated quotation system on which the Shares are then quoted, any
applicable Federal or state securities law, and any applicable corporate law,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. If necessary or
advisable in order to prevent a violation of applicable securities laws then,
notwithstanding anything herein to the contrary, any Share-settled Awards shall
be paid in cash in an amount equal to the Fair Market Value on the date of
settlement of such Awards.
12.2    Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements; and such arrangements
may be either generally applicable or applicable only in specific cases.
12.3    No Right to Service/Directorship. Neither the Plan nor the grant of any
Award thereunder shall give any Participant or other Person any right to
employment, service, consultancy or directorship by the Partnership or any
Affiliate, or limit in any way the right of the Partnership or any of its
Affiliates to terminate any Participant’s employment, service, consultancy or
directorship at any time.
12.4    Listing and Other Conditions. If at any time counsel to the Partnership
shall be of the opinion that any offer or sale of Shares pursuant to an Award is
or may be unlawful or prohibited, or will or may result in the imposition of
excise taxes on the Partnership or any of its Affiliates, under the statutes,
rules or regulations of any applicable jurisdiction or under the rules of the
national securities exchange on which the Common Shares then are listed, the
Partnership shall have no obligation to make such offer or sale, or to make any
application or to effect or to maintain any qualification or registration under
the Securities Act or otherwise, with respect to the Shares or Awards, and the
right to exercise any Option or Exercisable Award shall be suspended until, in
the opinion of said counsel, such offer or sale shall be lawful, permitted or
will not result in the imposition of excise taxes on the Partnership or any of
its Affiliates.
12.5    Governing Law. The Plan and matters arising under or related to it shall
be governed by and construed in accordance with the internal laws of the State
of Delaware without giving effect to its principles of conflicts of laws.
12.6    Construction. Unless a clear contrary intention appears: (i) the defined
terms herein shall apply equally to both the singular and plural forms of such
terms; (ii) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by the Plan or any Award agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity or individually;
(iii) any pronoun shall include the corresponding masculine, feminine and neuter
forms; (iv) reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof; (v) reference to any law, rule or
regulation means such law, rule or regulation as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any law, rule or regulation means that provision
of such law, rule or regulation from time to time in effect and constituting the
substantive amendment, modification, codification, replacement or reenactment of
such section or other provision; (vi) “hereunder,” “hereof,” “hereto,” and words
of similar import shall be deemed references to the Plan as a whole and not to
any particular article, section or other provision hereof; (vii) numbered or
lettered articles, sections and subsections herein contained refer to articles,
sections and subsections of the Plan; (viii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding such term; (ix) “or” is used in the inclusive sense of
“and/or”; (x) references to documents, instruments or agreements shall be deemed
to refer as well to all addenda, exhibits, schedules or amendments thereto; and
(xi) reference to dollars or $ shall be deemed to refer to U.S. dollars.
12.7    Other Benefits. No Award, whether at grant or payment, shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Partnership or any of its Affiliates or shall affect any benefits under any
other benefit plan now or subsequently in effect under which the availability or
amount of benefits is related to the level of compensation, unless expressly
provided to the contrary in such benefit plan.
12.8    Costs. The Partnership shall bear all expenses associated with
administering the Plan, including expenses of issuing Shares pursuant to any
Awards.
12.9    No Right to Same Benefits. The provisions of Awards need not be the same
with respect to each Participant, and each Award to an individual Participant
need not be the same.
12.10    Section 16(b) of the Exchange Act. All elections and transactions under
the Plan by persons subject to Section 16 of the Exchange Act involving Shares
are intended to comply with any applicable exemptive condition under Rule 16b-3.
The Board may establish and adopt written administrative guidelines, designed to
facilitate compliance with Section 16(b) of the Exchange Act, as it may deem
necessary or advisable for the administration and operation of the Plan and the
transaction of business thereunder.
12.11    Section 409A. Although the Partnership does not guarantee to a
Participant the particular tax treatment of any Award, all Awards are intended
to comply with, or be exempt from, the requirements of Section 409A and the Plan
and any Award agreement shall be limited, construed and interpreted in
accordance with such intent. To the extent that any Award constitutes
“non-qualified deferred compensation” pursuant to Section 409A (a “Section 409A
Covered Award”), it is intended to be paid in a manner that will comply with
Section 409A. In no event shall the Partnership be liable for any additional
tax, interest or penalties that may be imposed on a Participant by Section 409A
or for any damages for failing to comply with Section 409A. Notwithstanding
anything in the Plan or in an Award to the contrary, the following provisions
shall apply to Section 409A Covered Awards:
(a)     A Termination of Services shall not be deemed to have occurred for
purposes of any provision of a Section 409A Covered Award providing for payment
upon or following a termination of the Participant’s services to the Partnership
unless such termination is also a “separation from service” within the meaning
of Section 409A and, for purposes of any such provision of a Section 409A
Covered Award, references to a “termination,” “termination of employment” or
like terms shall mean separation from service. For purposes of determining a
service recipient or employer in connection with a “separation from service”
under the Plan within the meaning of Section 409A and in accordance with Section
1.409A-1(h)(3) of the Treasury Regulations, in the application of Sections
1563(a)(1), (2) and (3) of the Code to determine the controlled group under
Section 414(b) of the Code, “at least 20 percent” shall replace “at least 80
percent” in every place it appears in Sections 1563(a)(1), (2) and (3) of the
Code and, in applying Section 1.414(c)-2 of the Treasury Regulations for
purposes of determining trades or businesses (whether or not incorporated) that
are under common control for purposes of Section 414(c) of the Code, “at least
20 percent” shall replace “at least 80 percent” in every place it appears in
Section 1.414(c)-2 of the Treasury Regulations. Notwithstanding any provision to
the contrary in the Plan or the Award, to the extent applicable, if the
Participant is deemed on the date of the Participant’s Termination to be a
“specified employee” within the meaning of that term under Section 409A(a)(2)(B)
of the Code and using the identification methodology selected by the Partnership
from time to time, or if none, the default methodology set forth in Section
409A, then with regard to any such payment under a Section 409A Covered Award,
to the extent required to be delayed in compliance with Section 409A(a)(2)(B) of
the Code, such payment shall not be made prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Participant’s
separation from service, and (ii) the date of the Participant’s death.
(b)     With respect to any payment pursuant to a Section 409A Covered Award
that is triggered upon a Change in Control, unless otherwise provided in the
Award agreement at grant, the settlement of such Award shall not occur until the
earliest of (i) the Change in Control if such Change in Control constitutes a
“change in the ownership of the corporation,” a “change in effective control of
the corporation” or a “change in the ownership of a substantial portion of the
assets of the corporation,” within the meaning of Section 409A(a)(2)(A)(v) of
the Code, (ii) the date such Award otherwise would be settled pursuant to the
terms of the applicable Award agreement and (iii) the Participant’s “separation
from service” within the meaning of Section 409A, subject to Section 12.11(a).
(c)     For purposes of Section 409A, a Participant’s right to receive any
installment payments under the Plan or pursuant to an Award shall be treated as
a right to receive a series of separate and distinct payments.
(d)     Whenever a payment under the Plan or pursuant to an Award specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within 30 days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the
Partnership.
12.12    Successor and Assigns. The Plan shall be binding on all successors and
permitted assigns of a Participant, including the estate of such Participant and
the executor, administrator or trustee of such estate.
12.13    Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.
12.14    Payments to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipt thereof shall
be deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Board, the Partnership, its Affiliates
and their employees, agents and representatives with respect thereto.
12.15    Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.
12.16    Recoupment. All Awards granted or other compensation paid by the
Partnership under the Plan, including any Shares issued under any Award
thereunder, will be subject to any compensation recapture policies established
by the Board or the Committee from time to time, as well as any such policies
required pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection
Act, other applicable law or the rules of any national securities exchange on
which the Shares are then traded.
12.17    Reformation. If any provision set forth in the Plan or an Award
agreement is found by any court of competent jurisdiction or arbitrator to be
invalid, void or unenforceable or to be excessively broad as to duration,
activity, geographic application or subject, such provision or provisions shall
be construed, by limiting or reducing them to the extent legally permitted, so
as to be enforceable to the maximum extent compatible with then applicable law.
12.18    Electronic Communications. Notwithstanding anything else herein to the
contrary, any Award agreement, notice of exercise of an Exercisable Award, or
other document or notice required or permitted by the Plan or an Award that is
required to be delivered in writing may, to the extent determined by the
Committee, be delivered and accepted electronically. Signatures also may be
electronic unless otherwise determined by the Committee.
12.19    Agreement. As a condition to the grant of an Award, if requested by the
Partnership and the lead underwriter of any public offering of the Shares (the
“Lead Underwriter”), a Participant shall irrevocably agree not to Transfer,
grant any option to purchase, otherwise transfer the economic risk of ownership
in, make any short sale of, or contract to do any of the foregoing with respect
to, any interest in any Shares or any securities convertible into, derivative
of, or exchangeable or exercisable for Shares, or any other rights to purchase
or acquire Shares during such period of time as the Lead Underwriter shall
specify (the “Lock-up Period”). The Participant shall further agree to sign such
documents as may be requested by the Lead Underwriter to effect the foregoing
and agree that the Partnership may impose stop-transfer instructions with
respect to Shares acquired pursuant to an Award until the end of such Lock-up
Period.
ARTICLE XIII    

TERM OF PLAN
No Award shall be granted on or after the tenth anniversary of the Effective
Date, provided that Awards granted prior to such tenth anniversary may extend
beyond that date in accordance with the terms of the Plan.


1
3211/17956-002 CURRENT/96545253v3